         Case
          Case1:20-cr-00227-LTS
               1:20-cr-00227-LTS Document
                                  Document25-1 Filed04/24/20
                                           26 Filed  04/23/20 Page
                                                               Page11ofof66



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                               20 Cr. 227 (LTS)

 Kevin Taylor, et al.,

                            Defendants.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as “disclosure material.” The Government’s disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that, among other things,

identifies, or could lead to the identification of, witnesses who may be subject to intimidation or

obstruction, and whose lives, persons, and property, as well as the lives, persons and property of

loved ones, will be subject to risk of harm absent the protective considerations set forth herein.
         Case
          Case1:20-cr-00227-LTS
               1:20-cr-00227-LTS Document
                                  Document25-1 Filed04/24/20
                                           26 Filed  04/23/20 Page
                                                               Page22ofof66



The Government’s designation of material as sensitive disclosure material will be controlling

absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material or sensitive disclosure material on any Internet site or network site to which

persons other than the parties hereto have access, and shall not disclose any disclosure material to

the media or any third party except as set forth below.

       4. Sensitive disclosure material shall be kept in the sole possession of counsel; shall not be

reviewed or maintained by the defendants outside the presence of counsel or personnel employed

by or retained by counsel; shall not be copied or otherwise recorded by the defendants; and may

be disclosed by counsel only to personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action.

       5. The Government may authorize, in writing, disclosure of disclosure material and

sensitive disclosure material beyond that otherwise permitted by this Order without further Order

of this Court.

       6. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under




                                                  2
         Case
          Case1:20-cr-00227-LTS
               1:20-cr-00227-LTS Document
                                  Document25-1 Filed04/24/20
                                           26 Filed  04/23/20 Page
                                                               Page33ofof66



seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

                             Disclosure and Protection of Seized ESI

       7. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various social media accounts, cellphones, and other

devices and storage media. This ESI was seized from various cellphones and/or social media

accounts belonging to the defendants.

       8. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendants, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

       9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                               Return or Destruction of Material
       10. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
                                               3
            Case
             Case1:20-cr-00227-LTS
                  1:20-cr-00227-LTS Document
                                     Document25-1 Filed04/24/20
                                              26 Filed  04/23/20 Page
                                                                  Page44ofof66



order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.

                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney

by: _____________________________               Date: April 21, 2020
    Mollie Bracewell / Dominic Gentile /
    Alexandra Rothman
    Assistant United States Attorneys


 ____________________________                  _____________________________
 Jonathan Sussman, Esq.                        George Goltzer, Esq.
 Mark DeMarco, Esq.                            Matthew Kluger, Esq.
 Attorneys for Kevin Taylor                    Attorneys for Michael Mazur

 _/s/ Avraham Moskowitz (by ANR)____
 Avraham C. Moskowitz, Esq.
 Harvey Fishbein, Esq.
 Attorneys for Gary Robles

SO ORDERED:
Dated: New York, New York
       April __, 2020
                                                ______________________________________
                                                THE HONORABLE LAURA TAYLOR SWAIN
                                                UNITED STATES DISTRICT JUDGE

                                                4
            Case
             Case1:20-cr-00227-LTS
                  1:20-cr-00227-LTS Document
                                     Document25-1 Filed04/24/20
                                              26 Filed  04/23/20 Page
                                                                  Page55ofof66



order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.

                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney

by: _____________________________               Date: April 21, 2020
    Mollie Bracewell / Dominic Gentile /
    Alexandra Rothman
    Assistant United States Attorneys


 ____________________________                  /s/ Matthew J. Kluger
                                               _____________________________
 Jonathan Sussman, Esq.                        George Goltzer, Esq.
 Mark DeMarco, Esq.                            Matthew Kluger, Esq.
 Attorneys for Kevin Taylor                    Attorneys for Michael Mazur

 _____________________________
 Avraham C. Moskowitz, Esq.
 Harvey Fishbein, Esq.
 Attorneys for Gary Robles

SO ORDERED:
Dated: New York, New York
       April __, 2020
                                                ______________________________________
                                                THE HONORABLE LAURA TAYLOR SWAIN
                                                UNITED STATES DISTRICT JUDGE

                                                4
            Case
             Case1:20-cr-00227-LTS
                  1:20-cr-00227-LTS Document
                                     Document25-1 Filed04/24/20
                                              26 Filed  04/23/20 Page
                                                                  Page66ofof66



order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. This provision does not apply to any disclosure material or ESI that belongs to the

defendant.

                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney

by: _____________________________               Date: April 21, 2020
    Mollie Bracewell / Dominic Gentile /
    Alexandra Rothman
    Assistant United States Attorneys


 ____________________________                  _____________________________
 Jonathan Sussman, Esq.                        George Goltzer, Esq.
 Mark DeMarco, Esq.                            Matthew Kluger, Esq.
 Attorneys for Kevin Taylor                    Attorneys for Michael Mazur

 _____________________________
 Avraham C. Moskowitz, Esq.
 Harvey Fishbein, Esq.
 Attorneys for Gary Robles

SO ORDERED:
Dated: New York, New York
       April __,
             24 2020                                    /s/ Laura Taylor Swain
                                                ______________________________________
                                                THE HONORABLE LAURA TAYLOR SWAIN
                                                UNITED STATES DISTRICT JUDGE

                                                4
